Citation Nr: 1112470	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  08-23 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for claimed scrotal sensitivity, residual to cyst removal surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION


The Veteran served on active duty from May 1943 to November 1945.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2008 rating decision in which the RO, inter alia, denied service connection for scrotal sensitivity, residual to cyst removal surgery.  In March 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in July 2008, and the next month, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  A July 2010 letter informed him that his hearing was scheduled for September 2010.  However, in correspondence received in September 2010, the Veteran cancelled his hearing request.

In September 2010, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2(C) (West 2002) and 38 C.F.R. § 20.900(c) (2010).

In October 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in a January 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  Although the Veteran has asserted that he experiencing scrotal cysts in service (for which he subsequently underwent cyst removal surgery after discharge), there is no evidence of continuity of symptoms, and the only medical opinion to address the question of whether there exists a medical nexus between Veteran's diagnosed orchaglia of the right testicle or any current scrotal symptoms and service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for claimed scrotal sensitivity, residual to cyst removal surgery, are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The March 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the report of a December 2010 VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.

The Board also finds that no additional RO action to further develop the record is warranted.  It appears that the Veteran's service treatment records, if they existed, are not contained in the claims file.  After requesting them, the RO was informed in July 2007 that there were no service records, as the records were fire-related.  Here, the Board finds that the RO has carried out all necessary steps to obtain service records.  In a July 2007 letter, the RO informed the Veteran that his records may have been destroyed in a fire.  He was asked to furnish any service records he had in his possession .  He was also informed of potential substitute evidence.

On a form received in September 2007, the Veteran indicated that he had been treated for his testis in August 1945 while stationed in Europe and underwent surgery in August 1946 at the VA Medical Center (VAMC) in Salem, Virginia.  In a December 2007 response, the National Personnel Records Center (NPRC) indicated that there were no sick or morning reports for the Veteran, dated during August 1945.  VA treatment records from the Salem VAMC, dated in 1950, were obtained and associated with the claims file.  In December 2007, the RO issued a formal finding that service treatment records for the Veteran's service from May 1943 to November 1945 were unavailable.  The Veteran was informed of this in January 2008.  The Board finds that all due process requirements have been met with respect to attempting to obtain the Veteran's service treatment record, and that no further action in this regard is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied.

VA treatment records dated in September and October 1950 show that the Veteran had been admitted to the hospital in July 1950 with an infection of the sebaceous cyst of the scrotal skin.  It was noted that the Veteran had known for some years that he had a number of cysts in the skin of the right side of the scrotum, as well as elsewhere on his body.  The Veteran was treated and released.  Subsequently, in September 1950, the Veteran underwent excision of several of these cysts.  The diagnosis was sebaceous cyst, multiple, right scrotum.

In a written statement received in September 2006, the Veteran indicated that he underwent two surgeries on his scrotum.  He claimed that his scrotum was more sensitive due to these surgeries.

In a November 2006 written statement, the Veteran noted that, during his exit physical from service, he was told that he had a cyst on his scrotum.  He had to have surgery shortly after service.

In a March 2007 written statement, the Veteran indicated that he underwent the first surgery on his scrotum at the VAMC in Salem in the late 1940s.

In December 2010, the Veteran underwent VA examination.  The examination report indicates that the claims file was reviewed.  The Veteran stated that he noticed itching during service but he could not get treatment due to participation in the Battle of the Bulge.  The Veteran then stated that he underwent a second surgery about three or four years following his 1950 surgery.  His current problem was soreness on the right side on certain movements.  There was a history of prostate cancer in 2009.

On examination, both testicles were 2/3 the size of a normal-sized testicle.  There was tenderness of the right testicle.  There were no skin lesions or cysts to the scrotum.  The examiner was unable to find a scar from where the cyst was removed.  There was no tenderness to the area the Veteran says the cysts were located in.  The diagnosis was chronic right orchaglia.  The problem associated with this diagnosis was disability of the scrotum.

The examiner noted the Veteran's surgery in 1950 for removal of simple cysts of the scrotum.  The examiner found no noticeable scar on the right of the scrotum, although the Veteran did have a hernia scar to the right suprapubic region of the abdomen.  On examination, the Veteran had no pain reaction during the scrotal skin assessment but did have mild reactivity during the palpation of the right testicle.  The examiner noted that there was atrophy of both testicles, which is most likely related to aging and hormonal treatment for prostate cancer.  The examiner was able to transluminate the scrotum, which aids in assessing the likelihood fluid is not present within the scrotum.  There was no hernia present to either side.  

The examiner opined that it was unlikely that scrotal sensitivity was present; rather,  there was orchaglia of the right testicle.  The examiner further noted that review of the claims file did not show that this disorder was significant, requiring continuity of care.  The examiner noted that examination did not reveal significant objective findings for scrotal sensitivity.  Rather, there was right testicular tenderness, and the examiner opined that the Veteran's scrotal cysts were not related to the testicular tenderness.  The examiner further noted that this symptom has no exact cause, but speculated that the past hernia was contributory.  The examiner noted that he could not visualize a scar, and that the area of the scrotum the Veteran says was subject to surgery was not tender to palpation; instead, his testicle was mildly tender to palpation.  Therefore, after review of the claims file and examination of the Veteran, the examiner opined that the scrotal sensitivity was not caused by or a result of injury or disease incurred in or aggravated during service.  

At the outset, the Board notes that the Veteran's service treatment and personnel records are not available for review, and were likely destroyed in an accidental fire at the National Personnel Records Center in 1973.  The Board is aware that in such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim for service connection has been undertaken with these heightened duties in mind.

Although scrotal sensitivity (a symptom) does not, in and of itself, constitute a disability upon which to predicate a grant of a grant of service connection.  However, the Veteran has asserted experiencing scrotal symptoms, and the December 2010 VA examination report reflects a diagnosis of chronic right orchaglia.  However, the record simply fails to establish that the Veteran's orchaglia or any current scrotal symptoms are medically related to service, as alleged.  

The Board notes that it is unclear when the Veteran's scrotal cysts were first manifested.  The Veteran has stated that they were noted upon his separation from service and that he underwent surgery shortly thereafter.  However, the medical evidence of record shows that the Veteran underwent his first scrotal surgery to remove cysts in 1950, almost five years following separation.  While that record states that the Veteran knew about his condition for "some years," this is still is not definitive evidence that the cysts were manifest in service.

Nevertheless, the Board finds no reason to doubt the Veteran's credibility in this matter, and, in the absence of any service treatment records, the Board accepts the Veteran's statements as competent, credible evidence on the question as whether he initially developed cysts in service.  The Veteran is certainly competent to describe factual matters of which he has first- hand knowledge, such as experiencing  certain symptoms.  See. e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, none of the evidence of record shows that there has been continuity of symptomatology since separation.  Specifically, while the Veteran may have first developed his scrotal cysts during service, there are no current residuals of either this disorder or the subsequent surgery.  The December 2010 VA examiner confirmed that the Veteran had no residuals from his cysts or the surgery and that any testicular pain he experienced was due to a diagnosis of orchaglia, which was not attributable to his scrotal cysts or his surgery.  The Veteran has never stated that he has had testicular or scrotal pain constantly from 1945 to the present.  As such, continuity of symptomatology since separation is not shown by the evidence of record.

Furthermore, none of the medical records reflecting a diagnosis of orchaglia or noting current scrotal symptoms even suggests that there exists a medical nexus between any current scrotal disability and the Veteran's military service, and neither the Veteran nor his representative has presented or identified any such existing medical opinion.  In fact, in the only competent opinion provided on this matter, the December 2010 VA examiner determined that the Veteran's testicular pain was due to orchaglia, which was not related to the removal of his cysts.  Instead, it was related to his prior history of having a hernia, which has never been shown by any evidence to be related to service.

Finally, to whatever extent assertions of the appellant and/or his representative are offered to establish that there exists a medical nexus between current scrotal symptoms/chronic right orchalgia and service provides no basis for allowance of the claim.  Matters of diagnosis and etiology are within the province of trained professionals.   See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither of the Veteran nor his representative is shown to be other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on any medical matter upon which this claim turns-such as whether the scrotal cysts the Veteran asserts he experienced in service, and for which he underwent subsequent surgery, are in any way related to current scrotal disability.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for scrotal sensitivity, residual to cyst removal surgery, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for claimed scrotal sensitivity, residual to cyst removal surgery, is denied.


____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


